                                           Case 3:19-cv-04562-SI Document 20 Filed 10/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW J CAPANIS,                              Case No. 19-cv-04562-SI
                                   8                  Petitioner,
                                                                                         JUDGMENT
                                   9            v.

                                  10     KENT CLARK,
                                  11                  Respondent.

                                  12
Northern District of California
 United States District Court




                                  13         The amended petition for writ of habeas corpus is denied on the merits.

                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: October 26, 2020

                                  17                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  18                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
